DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 4 and 15-17 are amended. Claims 16 and 17 are withdrawn. Claims 1-15 are presently examined.

Applicant’s arguments regarding the rejections under 35 USC 112(b) have been fully considered and are persuasive. The rejections of 5/27/2022 are overcome.

Information Disclosure Statement
The information disclosure statement filed 12/23/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered. In this case no copies of the original documents of RU-2600912-C1, WO-2017/036958-A2, and WO-2016/162446-A1 are provided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable Rojo-Calderon (WO 2017/068094) in view of Mironov (WO 2015/176898, hereafter referred to as Mironov ‘898).

Regarding claim 1, Rojo-Calderon discloses an aerosol generating article (abstract) having a cavity (figure 14, reference numeral 701) into which the article is inserted (page 29, lines 21-29, figure 14, reference numeral 151). Thea article is therefore considered to meet the claim limitation of a cartridge. The article has a base element (figure 12, reference numeral 20) and a tubular protection element (figure 12, reference numeral 21) which together surround an article (figure 12, reference numeral 11). The article has a susceptor on its inside (figure 4a, reference numeral 53) with three disc shaped elements distanced apart from each other along its length (page 23, lines 22-31, figure 4a, reference numeral 530). The susceptor is covered by the aerosol forming substrate (page 23, lines 22-31, figure 4b, reference numeral 61). The depth of the recesses formed by the spaced apart discs, which are considered to meet the claim limitation of interstices in an inner surface of the susceptor, is less than the total thickness of the susceptor including the discs (page 24, lines 11-13, figure 4a, reference numeral 503). Rojo-Calderon does not explicitly disclose the aerosol forming substrate being a gel.
Mironov ‘898 teaches an aerosol generating article having an aerosol forming substrate provided in direct contact with an internal heating element to facilitate rapid aerosol generation (page 2, lines 3-15) using an inductor that produces current in a susceptor (page 3, lines 6-17). The aerosol generating substrate can be a solid gel a deposited on a carrier (page 6, lines 18-23).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the aerosol forming substrate of Rojo-Calderon a gel. One would have been motivated to do so since Rojo-Calderon discloses a substrate that is carried on a susceptor and Mironov ‘898 teaches that a gel aerosol forming substrate that can be deposited on a carrier. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Regarding claim 2, the susceptor of Rojo-Calderon is considered to meet the claim limitation of an inner surface since it is located within the tubular protection element and supports the aerosol forming substrate outside of it (figure 4b).

Regarding claim 3, the outermost portions of the discs of the susceptor of Rojo-Calderon are considered to meet the claim limitation of a susceptor material outer surface. It is evident that they are connected to the inner portion of the susceptor having an inner surface (figure 4a).

Regarding claim 4, Rojo-Calderon discloses that the protection element has a peelable seal that is removed prior to use of the article (page 28, lines 13-27, figure 12, reference numeral 3). Airflow passes through the cavity in use (page 30, lines 22-30) and, since the article fills the entire space of the cavity (figure 14), it is therefore evident that the airflow must pass through the article as well. The article forms a mixing chamber where the aerosol is picked up by the airflow (page 30, liens 22-30).

Regarding claim 5, Rojo-Calderon that the article has a tubular protection element (figure 12, reference numeral 21), which is considered to meet the claim limitation of a tubular portion, and a base element extending across it (page 28, lines 13-27, figure 12, reference numeral 20), which is considered to meet the claim limitation of a base portion.

Regarding claim 6, Rojo-Calderon discloses that the susceptor extends into the tubular protection element (page 22, lines 10-16), which is considered to meet the claim limitation of disposed.

Regarding claim 7, Rojo-Calderon discloses that the susceptor is inserted into the center of the base element (page 22, lines 10-16), which is considered to meet the claim limitation of disposed.

Regarding claim 8, Rojo-Calderon discloses that the protection element has a peelable seal that is removed prior to use of the article at one end (page 28, lines 13-27, figure 12, reference numeral 3), which is considered to meet the claim limitation of a second end.

Regarding claim 9, Rojo-Calderon discloses that the susceptor can be in the form of a hollow tube having an annular shape (page 23, lines 6-13, figure 2, reference numeral 51).

Regarding claim 10, Rojo-Calderon discloses that interstices between the discs are connected around the tops of the discs since there are not obstructions in that area (figure 4a), which is considered to meet the claim limitation of interconnected.

Regarding claim 11, Rojo-Calderon discloses that the interstices are separated by discs (figure 4a), which is considered to meet the claim limitation of isolated.

Regarding claim 12, Rojo-Calderon discloses that the discs are equidistantly distanced from each other (page 24, lines 3-7) and have the same thickness (page 24, lines 14-17), indicating that they form a repeating pattern. The outer surface of the susceptor itself is considered to meet the claim limitation of an inner surface since it is inside of the discs.

Regarding claim 13, modified Rojo-Calderon teaches all the claim limitations as set forth above. Rojo-Calderon additionally discloses that the size of the susceptor allows a dosing regime to be varied according to a user’s needs (page 2, lines 16-28), and that the diameter of the susceptor when coated is between 3 mm and 7 mm (page 24, lines 26-30). Modified Rojo-Calderon does not explicitly teach a maximum cross sectional diameter of the interstices.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the maximum cross sectional diameter of the interstices fall within the claimed range since there is no evidence that the size of the interstices is critical. One would have been motivated to do so since Rojo-Calderon discloses that changing the size of the susceptor allows varying a dosing regime. The courts have held that, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).

Regarding claim 14, modified Rojo-Calderon teaches all the claim limitations as set forth above. The diameter of the central susceptor 53 is considered to be thickness since it is orthogonal to the circumference of the susceptor at the point where they meet. Rojo-Calderon additionally discloses that the size of the susceptor allows a dosing regime to be varied according to a user’s needs (page 2, lines 16-28), and that the diameter of the susceptor when coated is between 3 mm and 7 mm (page 24, lines 26-30). Rojo-Calderon does not explicitly teach a thickness of the central susceptor being less than 3 mm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the thickness or diameter be less than 3 mm since there is no evidence that the size of the susceptor is critical. One would have been motivated to do so since Rojo-Calderon discloses that changing the size of the susceptor allows varying a dosing regime. The courts have held that, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).

Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable Rojo-Calderon (WO 2017/068094) in view of Mironov (WO 2015/176898, hereafter referred to as Mironov ‘898) and Goldstein (US 2016/0150828).

Regarding claims 1 and 15, Rojo-Calderon discloses an aerosol generating article (abstract) having a main housing with a cavity (figure 14, reference numeral 701), which is considered to meet the claim limitation of a housing, into which the article is inserted (page 29, lines 21-29, figure 14, reference numeral 151). Thea article is therefore considered to meet the claim limitation of a cartridge. The article has a base element (figure 12, reference numeral 20) and a tubular protection element (figure 12, reference numeral 21) which together surround an article (figure 12, reference numeral 11). The article has a susceptor on its inside (figure 4a, reference numeral 53) with three disc shaped elements distanced apart from each other along its length (page 23, lines 22-31, figure 4a, reference numeral 530). The susceptor is covered by the aerosol forming substrate (page 23, lines 22-31, figure 4b, reference numeral 61) and is heated by an induction coil (page 19, lines 24-30). The depth of the recesses formed by the spaced apart discs, which are considered to meet the claim limitation of interstices in an inner surface of the susceptor, is less than the total thickness of the susceptor including the discs (page 24, lines 11-13, figure 4a, reference numeral 503). The housing has a battery and a power management system (page 29, lines 19-20). Rojo-Calderon does not explicitly disclose (a) the aerosol forming substrate being a gel and (b) the power management system controlling power to the heating coil.
Regarding (a), Mironov ‘898 teaches an aerosol generating article having an aerosol forming substrate provided in direct contact with an internal heating element to facilitate rapid aerosol generation (page 2, lines 3-15) using an inductor that produces current in a susceptor (page 3, lines 6-17). The aerosol generating substrate can be a solid gel a deposited on a carrier (page 6, lines 18-23).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the aerosol forming substrate of Rojo-Calderon a gel. One would have been motivated to do so since Rojo-Calderon discloses a substrate that is carried on a susceptor and Mironov ‘898 teaches that a gel aerosol forming substrate that can be deposited on a carrier. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
Regarding (b), Goldstein teaches a vaporizer [0003] having an energy control system having an inductive mode that provides energy pulses to vary a duty cycle and effect properties of the inhalable product produced by vaporizing [0081] by an inductive heating coil [0027].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the power management system of Rojo-Calderon with the pulsing control of Goldstein. One would have been motivated to do so since Goldstein teaches that providing energy pulses to a heating coil controls properties of the inhalable product produced by vaporizing.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 16-17 of copending Application No. 16/002,322 (hereafter referred to Mironov ‘322) in view of Rojo-Calderon (WO 2017/068094).

Regarding claim 1, Mironov ‘322 claims a cartridge for an aerosol generating system comprising a container defining a cartridge cavity, a susceptor material within the cartridge cavity defining a plurality of interconnected interstices, and an aerosol forming substrate within the plurality of interconnected interstices, the aerosol forming substrate being a gel with a stable form at room temperature (claim 1). Mironov ‘322 does not explicitly claim the susceptor material defining an inner surface of a cartridge cavity.
Rojo-Calderon teaches an aerosol generating article (abstract) having a cavity (figure 14, reference numeral 701) into which the article is inserted (page 29, lines 21-29, figure 14, reference numeral 151). Thea article is therefore considered to meet the claim limitation of a cartridge. The article has a base element (figure 12, reference numeral 20) and a tubular protection element (figure 12, reference numeral 21) which together surround an article (figure 12, reference numeral 11). The article has a susceptor on its inside (figure 4a, reference numeral 53) with three disc shaped elements distanced apart from each other along its length (page 23, lines 22-31, figure 4a, reference numeral 530). The susceptor is covered by the aerosol forming substrate (page 23, lines 22-31, figure 4b, reference numeral 61). The depth of the recesses formed by the spaced apart discs, which are considered to meet the claim limitation of interstices in an inner surface of the susceptor, is less than the total thickness of the susceptor including the discs (page 24, lines 11-13, figure 4a, reference numeral 503). Rojo-Calderon additionally teaches that the size of the susceptor allows a dosing regime to be varied according to a user’s needs (page 2, lines 16-28).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cartridge of Mironov ‘322 for the cartridge of Rojo-Calderon. One would have been motivated to do so since Rojo-Calderon teaches a cartridge that can be resized to provide a varying dose.

Regarding claim 2, the susceptor of Rojo-Calderon is considered to meet the claim limitation of an inner surface since it is located within the tubular protection element and supports the aerosol forming substrate outside of it (figure 4b).

Regarding claim 3, the outermost portions of the discs of the susceptor of Rojo-Calderon are considered to meet the claim limitation of a susceptor material outer surface. It is evident that they are connected to the inner portion of the susceptor having an inner surface (figure 4a).

Regarding claim 4, Rojo-Calderon discloses that the protection element has a peelable seal that is removed prior to use of the article (page 28, lines 13-27, figure 12, reference numeral 3). Airflow passes through the cavity in use (page 30, lines 22-30) and, since the article fills the entire space of the cavity (figure 14), it is therefore evident that the airflow must pass through the article as well. The article forms a mixing chamber where the aerosol is picked up by the airflow (page 30, liens 22-30).

Regarding claim 5, Rojo-Calderon that the article has a tubular protection element (figure 12, reference numeral 21), which is considered to meet the claim limitation of a tubular portion, and a base element extending across it (page 28, lines 13-27, figure 12, reference numeral 20), which is considered to meet the claim limitation of a base portion.

Regarding claim 6, Rojo-Calderon discloses that the susceptor extends into the tubular protection element (page 22, lines 10-16), which is considered to meet the claim limitation of disposed.

Regarding claim 7, Rojo-Calderon discloses that the susceptor is inserted into the center of the base element (page 22, lines 10-16), which is considered to meet the claim limitation of disposed.

Regarding claim 8, Rojo-Calderon discloses that the protection element has a peelable seal that is removed prior to use of the article at one end (page 28, lines 13-27, figure 12, reference numeral 3), which is considered to meet the claim limitation of a second end.

Regarding claim 9, Rojo-Calderon discloses that the susceptor can be in the form of a hollow tube having an annular shape (page 23, lines 6-13, figure 2, reference numeral 51).

Regarding claim 10, Rojo-Calderon discloses that interstices between the discs are connected around the tops of the discs since there are not obstructions in that area (figure 4a), which is considered to meet the claim limitation of interconnected.

Regarding claim 11, Rojo-Calderon discloses that the interstices are separated by discs (figure 4a), which is considered to meet the claim limitation of isolated.

Regarding claim 12, Rojo-Calderon discloses that the discs are equidistantly distanced from each other (page 24, lines 3-7) and have the same thickness (page 24, lines 14-17), indicating that they form a repeating pattern. The outer surface of the susceptor itself is considered to meet the claim limitation of an inner surface since it is inside of the discs.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive since they do not address the rejections relying on Rojo-Calderon as set forth above.

Regarding the double patenting rejections, applicant’s request to have the double patenting rejection held in abeyance is improper since only requirments as to form not necessary for further consideration of the claims may be held in abeyance. See MPEP § 804 I 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715